Title: Board of Visitors, University of Virginia, 12 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Thursday, July 12. The Rector was taken seriously ill during the night; and is now confined to his bed. No meeting of the
                            board, except for attendance on the examination.
                        
                            
                                
                            
                        
                    